Citation Nr: 1706284	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-04 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to a rating in excess of 20 percent for retro patellar pain syndrome of the right knee with synovitis and baker's cyst (exclusive of the temporary total rating assigned from May 26, 2009 to September 1, 2009). 



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1994 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO continued a 20 percent rating for retro patellar pain syndrome of the right knee with synovitis and Baker's cyst.

In a December 2009 rating decision, the RO granted a temporary total rating based on surgical treatment necessitating convalescence effective May 26, 2009.  A 20 percent rating was assigned from September 1, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered in this appeal.

The evidence of record suggests there are outstanding VA treatment records that may be relevant to the Veteran's claim.  The Veteran stated that she had been receiving treatment at the Baltimore VA Medical Center (VAMC) in April 2009.  However, treatment records from that facility between January 2008 and July 2010 are not contained in the claims file.  Updated treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).

Moreover, the record reflects that the Veteran last underwent a VA examination in connection with this claim in April 2013.  However, in light of the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), an additional examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for her right knee disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain VA treatment records from the Baltimore VAMC dated from January 2008 to July 2010, and updated VA treatment records dating since June 2016.  If any requested records are unavailable, the Veteran should be notified of such.

2. Schedule the Veteran for a VA knee examination         to assess the current severity of her right knee retro patellar pain syndrome with synovitis and Baker's cyst.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right knee should be reported. 

The examiner should report all range of motion measurements in degrees.  To the extent possible, range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss of the right knee as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why. 

3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





